IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30310
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ISAAC JEROME HAYES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 96-CR-60031-8
                       --------------------
                         January 16, 2003

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

     Isaac Jerome Hayes appeals from his conviction of conspiring

to distribute crack cocaine and distributing crack cocaine.   He

contends that the evidence was insufficient to support his

conviction, that the district court erroneously admitted evidence

of two arrests in Atlanta several years after the facts

underlying his conviction pursuant to FED. R. EVID. 404(b), and

that the drug quantity relevant to his guideline sentencing range


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30310
                                  -2-

should have been submitted to the jury pursuant to Apprendi v.

New Jersey, 530 U.S. 466 (2000).

     Hayes’s sufficiency contention relies on alleged

inconsistencies in the evidence and attacks on the credibility of

the witnesses against him.    Hayes argues that the witnesses

against him either were incompetent to testify or had motivations

to lie.   Hayes has not shown that the jury’s credibility findings

should be disturbed.   See United States v. Molinar-Apodaca, 889

F.2d 1417, 1423 (5th Cir. 1989).    He has not shown that the

evidence was not sufficient to allow a reasonable jury to find

him guilty beyond a reasonable doubt.       United States v. Bell, 678

F.2d 547, 549 (5th Cir. 1982)(en banc), aff’d, 462 U.S. 356

(1983).   His challenge to the sufficiency of the evidence in his

case therefore is unavailing.

     The admission of the Atlanta arrests was not an abuse of

discretion.   See United States v. Peterson, 244 F.3d 385, 392

(5th Cir.), cert. denied, 122 S. Ct. 133 (2001).      Hayes’s

possession of crack cocaine during the first Atlanta arrest was

probative of his mens rea in his Louisiana transactions.        His use

of a false driver’s license and an alias during both Atlanta

arrests, when viewed in the light of testimony that Hayes had

been told about his indictment, indicated that he had

deliberately avoided detection for several years.      See United

States v. Dean, 59 F.3d 1479, 1486 (5th Cir. 1995); FED. R. EVID.

404(b).
                           No. 02-30310
                                -3-

     Finally, guideline factors that enhance a sentence within

the statutory sentencing range do not implicate Apprendi.    United

States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied,

531 U.S. 1182 (2001).   We are bound by Keith.   United States v.

Taylor, 933 F.2d 307, 313 (5th Cir. 1991).

     AFFIRMED.